DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.

Status of Claims
The following is a Non-Final Office Action in response to applicant’s Request for Continued Examination (RCE) received on 08/30/2022.
Claims 1, 8, and 15 are amended. Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. §101. An updated 101 rejections will address applicant’s amendment. 
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. 103. An updated 103 rejections will address applicant’s amendment. 

Response to Argument
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection to claims 1-8 have been considered, but are not persuasive. 
Applicant asserts that the pending claims do not recite a judicial exception because the claims cannot practicably be performed in the human mind and, thus, the rejection is overcome. the elements "evaluating... a first physical metric for at least one user in the group of users, wherein the first physical metric is a numerical value representing an effect on the performance of the task," "analyzing one or more metrics of the potential users, wherein the one or more metrics of the potential users include the first physical metric," and "generating... one or more suggested groups of suggested users based on the one or more metrics of the potential users," at least as a combination, "cannot practically be performed in the human mind and thus are not 'mental processes'." Specifically, even with the aid of pen and paper, the claims "cannot practically be performed in the human mind" because they "involv[e] a several-step manipulation of data" akin to the claims in Synopsys. Id. The claims include "evaluating" and "analyzing" a "first physical metric for at least one user in the group of users, wherein the first physical metric is a numerical value representing an effect on the performance of a task" and using "the one or more metrics of the potential users" to "generat[e] one or more suggested groups." Even with the aid of pen and paper, "the human mind is not equipped to perform the claim limitations.".
The examiner respectfully disagrees. The instant application is directed to the selection of groups of users, and more specifically to selection of groups based on one or more metrics of potential users to perform a task based on some requirement, which is a concept performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. The examiner further notes that "evaluating" and "analyzing" a "first physical metric for at least one user in the group of users, wherein the first physical metric is a numerical value representing an effect on the performance of a task" and using "the one or more metrics of the potential users" to "generat[e] one or more suggested groups," are considered an observation, evaluation, and judgment steps which are concepts that can be performed in the human mind. Furthermore, the claim is also directed towards organizing commercial and legal interactions (including business relations) and managing personal behavior or relationships or interactions between people (job seeker and employer), including social activities, teaching, and following rules or instructions which falls into “certain method of organizing human activities”. (See MPEP 2106.04(a)(2)). 
Accordingly, Applicant’s arguments concerning 101 rejection are not persuasive, and the rejection therefore is maintained in the updated 101 rejection below.
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection to claims have been considered, but are considered moot because they are primarily raised in light of applicant’s amendments. Accordingly, Applicant’s arguments concerning 103 rejection are not persuasive, and the rejection therefore is maintained in the updated 103 rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7) the system (claim 8-14), and the computer readable storage medium (claims 15-20) are directed to an eligible category of subject matter (i.e., process, machine, and article of manufacture respectively). Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting  concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea, and  organizing commercial and legal interactions (including business relations) and managing personal behavior or relationships or interactions between people(job seeker and employer), including social activities, teaching, and following rules or instructions which falls into “certain method of organizing human activities”. (See MPEP 2106.04(a)(2)). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 15, are: A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations, the operations comprising: identifying a task to be performed by a group of users(Step 2A: mental process and organizing human activities); determining one or more requirements for performance of the task; evaluating, using the processor, a first physical metric for at least one user in the group of users, wherein the first physical metric is a numerical value representing an effect on the performance of the task(Step 2A: mental process); determining, from one or more categories of users, potential users for the group of users(Step 2A: mental process and organizing human activities); analyzing one or more metrics of the potential users, wherein the one or more metrics of the potential users include a first physical metric(Step 2A: mental process and organizing human activities); and generating, utilizing an artificial intelligence model, one or more suggested groups of suggested users based on the one or more metrics of the potential users(Step 2A: mental process and organizing human activities). Claim 1 and 8 recite substantially recite the same limitation as claim 15 and therefore subject to the same rationale.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations, artificial intelligence model (recited at a high level), and a system. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification fig. 4 describes high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations, artificial intelligence model (recited at a high level), and a system.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 4) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well (i.e., the dependent claims recite AI model,  a machine learning explanation technique, controller, however these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification fig. 4 describes high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 4) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo), however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process and certain methods of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-6, 8, 9, 12-13, 15, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Clayton (US 2013/0322613 A1, hereinafter “Clayton”) in view of Faisal Aqlan (UA 2016/0148132 A1, hereinafter “Aqlan”) in view of Paul Champaneria (US 2019/0019159 A1, hereinafter “Champaneria”).
Claims 1/8/15:
Clayton teaches:
A computer-implemented method, the method comprising: identifying, using a processor, a task to be performed by a group of users (para. [0014] and [0018] describes a list of tasks that need to be performed by a group of users/workers); 
determining one or more requirements for performance of the task (para. [0018] the task manager 10 can load a list of tasks 12 to be accomplished periodically. The task list 12 can also include task priorities and deadlines, and can include requirements specifying the type of worker who can complete the task); 
determining, from one or more categories of users, potential users for the group of users (para. [0014] a newly created task, the dispatching goes through the following layers: "could do" --who could do a particular task? To pass this filter the worker would need to have the correct attributes and skills, "should do" --the group of workers is winnowed based on task priorities and availability/interruptability threshold. [0018] The task manager 10 will also obtain a list of workers 14 to be used to accomplish the tasks from the task list 12. The worker list 14 includes the skill sets and capabilities of each worker. For example, the worker list 14 includes a list of workers currently on duty and a specific set of worker attributes (skills, capabilities, physical characteristics, responsibility, etc.). The worker list 14 can also include some real-time information about each worker (like location, current assignment, number of interruptions the user has already experienced, priority of task, etc.));
analyzing one or more metrics of the potential users, wherein the one or more metrics of the potential users include a first physical metric([0018] The task manager 10 will also obtain a list of workers 14 to be used to accomplish the tasks from the task list 12. The worker list 14 includes the skill sets and capabilities of each worker. For example, the worker list 14 includes a list of workers currently on duty and a specific set of worker attributes (skills, capabilities, physical characteristics, responsibility, etc.). The worker list 14 can also include some real-time information about each worker (like location, current assignment, number of interruptions the user has already experienced, priority of task, etc.)); 
and generating, […], one or more suggested groups of suggested users based on the one or more metrics of the potential users ([0018] The task manager 10 will also obtain a list of workers 14 to be used to accomplish the tasks from the task list 12).
While Clayton teaches generating a list of workers 14 to be used to accomplish the tasks from the task list, wherein [0018] The task manager 10 will also obtain a list of workers 14 to be used to accomplish the tasks from the task list 12. The worker list 14 includes the skill sets and capabilities of each worker. For example, the worker list 14 includes a list of workers currently on duty and a specific set of worker attributes (skills, capabilities, physical characteristics, responsibility, etc.). The worker list 14 can also include some real-time information about each worker (like location, current assignment, number of interruptions the user has already experienced, priority of task, etc.), it does not explicitly teach the following,  however Aqlan teaches:
evaluating, using the processor, a first physical metric for at least one user in the group of users, wherein the first physical metric is a numerical value representing an effect on the performance of the task([0024] the workplace refers to the physical plant, such as a manufacturing facility. The physical plant may be sub-divided into multiple areas, with each area separated by specific tasks or functions. In addition, and as articulated above, each identified area may have one or more operators that are trained to work in those specific area. Following step (102), for each identified area, operators assigned or trained to work in those areas are identified (104).  In addition and prior to any ergonomic evaluation, environmental conditions for each area are determined (106). Examples of such conditions include, but are not limited to, illumination, noise, etc. Human factors are also accounted for in the assessment. Following step (106), the physical characteristics of the operators are determined (108). Such characteristics include, but are not limited to height, weight, heart rate, etc. (examiner notes height, weight, and heart rate are numerical value)Accordingly, prior to evaluation of the assessment, the factors that are employed in the assessment are identified. [0047] The assessment manager (1070) functions to plan operational tasks of a workplace. These functions include receipt and storage of workplace assessment data. The workplace is separated into two or more areas, and one or more operators are selectively assigned to the areas based on a plurality of factors, including competency and ergonomic risk. For each workplace area, the assessment manager (1070) evaluates the ergonomic risk(s). The evaluation is based on physical characteristics of the area(s), operator(s), and/or identified tasks to be completed per area and per operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Clayton incorporate the teachings of Aqlan to include evaluating physical metric for at least one user in the group of users, wherein the first physical metric is a numerical value representing an effect on the performance of the task, because the references are analogous and compatible since they are both directed employment and task assignment. Doing so would improve the vetting and all aspects of the recruitment process [006].
While Clayton teaches generating a list of workers 14 to be used to accomplish the tasks from the task list, it does not explicitly teach the use of AI model, however Champaneria teaches:
utilize artificial intelligence model (fig. 4 step #33 describes utilizing AI model in generating one or more suggested groups of suggested users based on the one or more metrics of the potential users);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Clayton and Aqlan incorporate the teachings of Champaneria to include Ai model, because the references are analogous and compatible since they are both directed employment and task assignment. Doing so would improve the vetting and all aspects of the recruitment process [006].

Claim 2/9/16:
Clayton teaches:
The method of claim 1, further comprising: evaluating the one or more suggested groups based on the first physical metrics of the suggested users (para. [0014] a newly created task, the dispatching goes through the following layers: "could do" --who could do a particular task? To pass this filter the worker would need to have the correct attributes and skills, "should do" --the group of workers is winnowed based on task priorities and availability/interruptability threshold. [0018] The task manager 10 will also obtain a list of workers 14 to be used to accomplish the tasks from the task list 12. The worker list 14 includes the skill sets and capabilities of each worker. For example, the worker list 14 includes a list of workers currently on duty and a specific set of worker attributes (skills, capabilities, physical characteristics, responsibility, etc.); and providing a first physical metric evaluation to a controller ([0018] The task manager 10 will also obtain a list of workers 14 to be used to accomplish the tasks from the task list 12. The worker list 14 includes the skill sets and capabilities of each worker. For example, the worker list 14 includes a list of workers currently on duty and a specific set of worker attributes (skills, capabilities, physical characteristics, responsibility, etc.). 

Claim 5/12/19
While Clayton teaches generating a list of workers 14 to be used to accomplish the tasks from the task list, it does not explicitly teach the use of AI model, however Champaneria teaches:
The method of claim 2, wherein the first metric evaluation is generated by an artificial intelligence algorithm trained using historical first physical metric data and historical group performance data (fig. 4 and para. [0062] describe The semantic engine may be or may include an artificial intelligence (AI), machine learning software, natural language processing software, or comparable software or hardware, such as may be desired. The résumés (historical performance data) of searched candidates may be scored based on their match to one or more elements extracted from the job description(physical metric), which may include one or more key points, concepts, or requirements that are outlined in the job description).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Clayton and Aqlan incorporate the teachings of Champaneria to include AI model in the determination process of recruitment based on job description. Doing so would improve the vetting and all aspects of the recruitment process [006].

Claim 6/13/20
While Clayton teaches generating a list of workers 14 to be used to accomplish the tasks from the task list, it does not explicitly teach the use of AI model, however Champaneria teaches:
The method of claim 2, wherein the first metric evaluation is determined as a weighted aggregate of the productivity level of each suggested user in the suggested group (paras. [0065]-[0066] The semantic engine may then determine which candidates have the highest scores, and may select candidates accordingly.  a semantic engine may rank candidates based on the data point matrix scores of the candidates in each of the above areas (or in each of the above areas that are actually considered) and based on any other criteria, as desired such as particular skills (or synonyms of those skills) that may be listed in the résumé, a number of required years of experience in a particular field, a number of required years of experience in a particular industry, a number of years of experience associated with a skill or with a particular set of skills, employment continuity, etc.. wherein criteria may be mutually exclusively given weight, or may weigh against each other;).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Clayton and Aqlan incorporate the teachings of Champaneria to include the determination process of recruitment based on job description by weighting productivity level. Doing so would improve the vetting and all aspects of the recruitment process [006].

Claim 3, 4, 7, 10, 11, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Aqlan in view of Champaneria, as applied in claims 2, 9, and 16, and further in view of Krishna Garmiella (US 2018/0060823 A1, hereinafter “Garmiella”).
Claim 3/10/17:
While Clayton teaches generating a list of workers 14 to be used to accomplish the tasks from the task list, it does not explicitly teach the use of AI model, however Champaneria teaches:
The method of claim 2, further comprising: generating an explanation for each of the one or more suggested groups(fig. 4 and para. [0062] describe The semantic engine may be or may include an artificial intelligence (AI), machine learning software, natural language processing software, or comparable software or hardware, such as may be desired. The résumés (historical performance data) of searched candidates may be scored based on their match to one or more elements extracted from the job description(physical metric), which may include one or more key points, concepts, or requirements that are outlined in the job description. Para. [0066] The semantic engine may then determine which candidates have the highest scores).  
and providing the explanation to the controller(Fig. 4 steps 31-34 illustrats providing the explanation to the controller).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Clayton and Aqlan incorporate the teachings of Champaneria to include AI model in the determination process of recruitment based on job description. Doing so would improve the vetting and all aspects of the recruitment process [006].
While Clayton teaches generating a list of workers 14 to be used to accomplish the tasks from the task list, it does not explicitly teach the use of AI model and Champaneria teaches the use of AI, machine learning software and natural language processing software to rank candidates based on work experience and job requirement, however nor Clayton or Champaneria explicitly teach explanation, however Garmiella teaches:
Explanation [figs. 5b and 13-14 illustrates an exemplary compatibility match of profiles with options to view their compatibility against skill match/experience/location/projects worked/rating on the system ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Clayton, Aqlan, and Champaneria incorporate the teachings of Garmiella to include a thorough results of the recruitment process based on job description. Doing so would improve the vetting and all aspects of the recruitment process [008].

Claim 4/11/18:
While Clayton teaches generating a list of workers 14 to be used to accomplish the tasks from the task list, it does not explicitly teach the use of AI model, however Champaneria teaches:
The method of claim 3, further comprising: receiving feedback regarding the one or more suggested groups of suggested users, the first physical metric evaluation, and the explanation; (fig. 4 and para. [0062] describe The semantic engine may be or may include an artificial intelligence (AI), machine learning software, natural language processing software, or comparable software or hardware, such as may be desired. The résumés (historical performance data) of searched candidates may be scored based on their match to one or more elements extracted from the job description (physical metric), which may include one or more key points, concepts, or requirements that are outlined in the job description. Para. [0066] The semantic engine may then determine which candidates have the highest scores).  
and P202002176US01Page 26 of 31providing the feedback to the artificial intelligence model (fig. 4 steps 31-33 illustrate providing feedback to AI model).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Clayton and Aqlan incorporate the teachings of Champaneria to include AI model in the determination process of recruitment based on job description. Doing so would improve the vetting and all aspects of the recruitment process [006].
Claim 7/14
While Clayton teaches generating a list of workers 14 to be used to accomplish the tasks from the task list, it does not explicitly teach the use of AI model, however Champaneria teaches:
The method of claim of claim 3, wherein the explanation is determined using a machine learning explanation technique (fig. 4 and para. [0062] describe the semantic engine may be or may include an artificial intelligence (AI), machine learning software, natural language processing software, or comparable software or hardware, such as may be desired. The résumés (historical performance data) of searched candidates may be scored based on their match to one or more elements extracted from the job description(physical metric), which may include one or more key points, concepts, or requirements that are outlined in the job description. Para. [0066] The semantic engine may then determine which candidates have the highest scores).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Clayton and Aqlan incorporate the teachings of Champaneria to include machine learning model in the determination process of recruitment. Doing so would improve the vetting and all aspects of the recruitment process [006].
While Clayton teaches generating a list of workers 14 to be used to accomplish the tasks from the task list, it does not explicitly teach the use of AI model and Champaneria teaches the use of AI, machine learning software and natural language processing software to rank candidates based on work experience and job requirement, however nor Clayton or Champaneria explicitly teach explanation, however Garmiella teaches:
Explanation [figs. 5b and 13-14 illustrates an exemplary compatibility match of profiles with options to view their compatibility against skill match/experience/location/projects worked/rating on the system].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Clayton, Aqlan, and Champaneria incorporate the teachings of Garmiella to include a thorough results of the recruitment process based on job description. Doing so would improve the vetting and all aspects of the recruitment process [008].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180005161 A1
SYSTEM AND METHOD FOR DETERMINING USER METRICS

Cong; Jose et al.
US 20140358810 A1
IDENTIFYING CANDIDATES FOR JOB OPENINGS USING A SCORING FUNCTION BASED ON FEATURES IN RESUMES AND JOB DESCRIPTIONS
Hardtke; David et al.
US 20060259472 A1
Automated factory work analyzer
MacClellan; Mary


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683
 
/TIMOTHY PADOT/Primary Examiner, Art Unit 3683